Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-213682) and Form S-8 (Nos. 333-213363, 333-206041, 333-201551, 333-153535 and 333-127770) of Viveve Medical, Inc. of our report (which contains an explanatory paragraph relating to the Company’s ability to continue as a going concern as described in Note 1 to the consolidated financial statements)dated February 16, 2017 relating to the consolidated financial statements, which appears in this Annual Report on Form 10-K. /s/ BPM LLP San Jose, California February 16, 2017
